Exhibit 10.1
SETTLEMENT AND RELEASE AGREEMENT
     THIS AGREEMENT is made and entered into this 22 day of August, 2008, by and
among David Handleman and Handleman Company.
Definitions
     The term “DH Parties” shall mean David Handleman, for himself and all his
heirs, successors, assigns, including but not limited to his Estate and any of
his Trusts as well as anyone claiming any rights under the Advisory Agreement
dated August 16, 1989 (a copy of which is attached as Exhibit A), and each of
them.
     The term “HC Parties” shall mean Handleman Company, its predecessors,
heirs, successors, branches, divisions, parents, subsidiaries, affiliates, and
assigns, and its present and former shareholders, directors, officers, agents,
employees, attorneys of all such entities/persons, and each of them.
     The term “Parties” shall mean collectively the DH Parties and the HC
Parties.
Recitals
     Whereas, David Handleman filed a complaint in the Circuit Court for the
County of Oakland, State of Michigan, styled as David Handleman v. Handleman
Company, Case No. 08-090111-CZ, which complaint alleges breach of contract and
seeks damages (the “Lawsuit”). Handleman Company filed an answer and affirmative
defenses, denying any and all claims of the complaint.
     Whereas, the Parties have reached agreement to compromise and settle any
and all claims on the terms and conditions as set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



Terms and Conditions
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:
     1. Return of 2007 Mercedes S 550v by David Handleman. Simultaneously with
the delivery of payment set forth in paragraph 2, David Handleman shall
relinquish to Handleman Company the 2007 Mercedes S 550v that Handleman Company
had provided to David Handleman. The relinquishment of the vehicle shall include
all keys and necessary papers for the vehicle.
     2. Payment by Handleman Company of $550,000.00. Within 10 business days of
execution of this Agreement, Handleman Company shall deliver to counsel for
David Handleman a check for $550,000.00 made payable to “David Handleman.”
     3. Release, Covenant Not to Sue, and Termination of Advisory Agreement. The
DH Parties hereby release, acquit and forever discharge the HC Parties of and
from any and all claims, demands, damages, judgments, actions or causes of
action, both known and unknown, liquidated and unliquidated, fixed and
contingent, direct and indirect, under any state or federal law or laws or the
common law, from the beginning of time to the date hereof, which the DH Parties
had, have, or ever can, shall, or may have or claim to have against the HC
Parties including any claims arising out of or in connection with the Lawsuit
and/or arising out of or in connection with the Advisory Agreement dated
August 16, 1989 (a copy of which is attached as Exhibit A). The DH Parties
covenant not to sue the HC Parties as to any of the foregoing. The Parties
understand and agree that this Agreement terminates – without any further
consideration and/or payment of any kind or form – the Advisory Agreement dated
August 16, 1989 (a copy of which is attached as Exhibit A), including any and
all of its provisions, including but not limited to, any rights to an advisory
fee, death benefit or other benefits set forth in or contemplated by the
Advisory Agreement dated August 16, 1989 (a copy of which is attached as
Exhibit A). Except for the payment set forth in paragraph 2, the DH Parties
shall not receive anything further from the HC Parties, now and/or in the
future.
     4. Dismissal With Prejudice. Upon execution of this Agreement, David
Handleman shall cause to be filed with the court a stipulated order of dismissal
of the Lawsuit with prejudice, and without costs.
     5. Compromise. The Parties agree to exchange such consideration for the
sake of compromise only. It is understood and agreed that this settlement is a
compromise of a disputed claim and that the payment of any funds, the release of
any claims, and any other action taken pursuant to this Agreement shall not be
construed as an admission concerning the strength or weakness of any claim or
any defense of the Parties.

 



--------------------------------------------------------------------------------



 



     6. Integration, Construction of this Agreement, and Choice of Law. This
Agreement constitutes a single, integrated, written contract expressing the
entire agreement or compromise between the Parties. There are no other such
agreements, written or oral, express or implied, between the Parties except as
set forth in this document. All Parties contributed to the drafting of this
Agreement, and no presumption for or against any party to this Agreement shall
arise as a result of drafting. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions,
and this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted. This Agreement shall be construed and
enforced according to Michigan law and may only be modified in writing, signed
by all the Parties hereto.
     7. No Assignment. The Parties acknowledge and agree that no part of the
claims released in this Agreement have been assigned to any person, entity,
partnership, corporation, firm or other corporate entity.
     8. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective shareholders, directors,
officers, agents, successors, heirs, and assigns.
     9. Counterparts. This Agreement may be executed in counterparts, each of
which shall be considered equally authentic.
     10. Authority. The persons executing this Agreement represent and warrant
that they have due and proper authority to execute this Agreement on behalf of
their respective principals (including David Handleman on behalf of the DH
Parties), and to bind them to the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



     11. Advice of Counsel. Each party acknowledges that the party had the
advice of counsel of the party’s choosing in reviewing this Agreement and each
acknowledges that the party enters into this Agreement of the party’s own free
and voluntary act and will and is under no duress or undue influence.
IN WITNESS WHEREOF, each party has executed this Agreement.
DAVID HANDLEMAN (for himself and on behalf of the DH Parties)

             
By: 
                   
 
            PRINTED NAME:         
 
   
 
   

DATE: August 18, 2008
HANDLEMAN COMPANY (for itself and on behalf of the HC Parties)

             
By:
                   
 
            PRINTED NAME:        
 
   
 
   
 
           
ITS: 
                   

DATE: August 18, 2008

 